Citation Nr: 1000859	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  05-09 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound (SFW) of the right posterior chest, 
currently rated 10 percent disabling.

2.  Entitlement to service connection for a right hand 
disorder, claimed as hand tremors.

3.  Entitlement to service connection for arthritis of the 
neck and back.

4.  Entitlement to service connection for a disability 
manifested by fatigue.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION


The appellant is a veteran who served on active duty from 
March 1943 to February 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from September 2002 and March 2004 rating decisions 
rendered by the Philadelphia, Pennsylvania Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In January 
2001, the Veteran testified at a hearing before a Veterans 
Law Judge who is no longer employed by the Board; a 
transcript of the hearing is of record.  In February 2001 and 
November 2007, the Board remanded the claims for additional 
development.  The Veteran testified before the undersigned at 
a travel Board hearing in November 2009; a transcript of the 
hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for arthritis 
of the neck and back is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.

In a statement received at the RO in November 2009, the 
Veteran expressed disagreement with the rating assigned for 
the shell fragment wound residual of the right thigh, the 
rating assigned for the right chest wall strain, the rating 
assigned for the anxiety reaction, as well as the denial of 
service connection for osteoarthritis of the right shoulder, 
both hips, both knees and legs.  He also took issue with the 
denial of service connection for a cardiovascular disorder as 
well as for arterial claudication of both lower extremities.  
Finally, the Veteran alleged that his service-connected 
disabilities precluded him from working.  As these issue are 
not developed for Board review, they are referred to the RO 
for actions deemed appropriate.


FINDINGS OF FACT

1.  The Veteran is not shown to have a right hand disorder 
manifested by tremors.

2  The Veteran is not shown to have a disability manifested 
by fatigue.

3.  Throughout the period of the appeal, residuals of a SFW 
of the right posterior chest have been manifested by a linear 
16.5 cm long scar that causes tenderness and pain.


CONCLUSIONS OF LAW

1.  A right hand disorder manifested by tremors and a 
disability manifested by fatigue were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 3.310 
(2009).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a SFW of the right posterior chest have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the claims of service connection decided herein, 
the provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Courts 
have been fulfilled by information provided to the Veteran by 
correspondence dated in January 2008.  That letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board also notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

Regarding the claim for increase decided herein, the VCAA 
requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  The provisions of the VCAA, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the United States Court of Appeals for Veterans Claims (the 
Court) have been fulfilled by information provided to the 
Veteran in correspondence from the RO dated in January and 
May 2008.  Neither the Veteran nor his representative has 
complained that notice was less than adequate in this case.

The Veteran's service treatment records (STRs) and service 
personnel records are associated with his claims file, and 
pertinent post-service treatment records have been secured.  
The Veteran has undergone several VA examinations for his 
chest scar.  The Board also finds that no additional 
development, as for medical opinions or examinations is 
necessary.  Specifically, the Board has considered whether an 
examination to determine nexus was necessary with respect to 
the claims of service connection for right hand disability 
and fatigue, and found that because no evidence of disability 
was presented, an examination was not necessary.  38 C.F.R. 
§ 3.159(c)(4).  Evidentiary development in this matter is 
complete to the extent possible.  The Veteran has not 
identified any other pertinent evidence that remains 
outstanding.  VA's duty to assist is met.

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection also may be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims files, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

The Veteran's STRs are silent for any complaints, findings, 
treatment, or diagnoses of a right hand disability manifested 
by tremors or a disability manifested by fatigue.  Post-
service medical evidence is negative for any findings, 
treatment, or diagnoses of a right hand disability manifested 
by tremors or a disability manifested by fatigue.  Simply 
stated, there is absolutely no evidence of record in the 
claims folder of a right hand disorder or of fatigue.  
Accordingly, service connection for a right hand disability 
manifested by tremors and a disability manifested by fatigue 
is not warranted.  See Brammer, supra. 

In reaching the above conclusion, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claims, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court has held that 
"staged" ratings are appropriate for an increased rating 
claim where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

Regulations for the evaluation of skin disabilities were 
revised for claims received on or after October 23, 2008.  
See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2009)).  
Because the Veteran's claim was pending before October, 28, 
2008, it will only be evaluated under the rating criteria 
made effective prior to that date.  See id.

780
1
Burn scar(s) or scar(s) due to other causes, not of 
the head, face, or neck, that are deep and 
nonlinear: 
Ratin
g
 
Area or areas of 144 square inches (929 sq. cm.) or 
greater
40
 
Area or areas of at least 72 square inches (465 sq. 
cm.) but less than 144 square inches (929 sq. cm.)
30
 
Area or areas of at least 12 square inches (77 sq. 
cm.) but less than 72 square inches (465 sq. cm.)
20
 
Area or areas of at least 6 square inches (39 sq. 
cm.) but less than 12 square inches (77 sq. cm.)
10
Note (1): A deep scar is one associated with underlying soft 
tissue damage. 
Note (2): If multiple qualifying scars are present, or if a 
single qualifying scar affects more than one extremity, or a 
single qualifying scar affects one or more extremities and 
either the anterior portion or posterior portion of the 
trunk, or both, or a single qualifying scar affects both the 
anterior portion and the posterior portion of the trunk, 
assign a separate evaluation for each affected extremity 
based on the total area of the qualifying scars that affect 
that extremity, assign a separate evaluation based on the 
total area of the qualifying scars that affect the anterior 
portion of the trunk, and assign a separate evaluation based 
on the total area of the qualifying scars that affect the 
posterior portion of the trunk. The midaxillary line on each 
side separates the anterior and posterior portions of the 
trunk. Combine the separate evaluations under § 4.25. 
Qualifying scars are scars that are nonlinear, deep, and are 
not located on the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2009)

780
2
Burn scar(s) or scar(s) due to other causes, not 
of the head, face, or neck, that are superficial 
and nonlinear:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.
 
Note (2): If multiple qualifying scars are present, or 
if a single qualifying scar affects more than one 
extremity, or a single qualifying scar affects one or 
more extremities and either the anterior portion or 
posterior portion of the trunk, or both, or a single 
qualifying scar affects both the anterior portion and 
the posterior portion of the trunk, assign a separate 
evaluation for each affected extremity based on the 
total area of the qualifying scars that affect that 
extremity, assign a separate evaluation based on the 
total area of the qualifying scars that affect the 
anterior portion of the trunk, and assign a separate 
evaluation based on the total area of the qualifying 
scars that affect the posterior portion of the trunk. 
The midaxillary line on each side separates the anterior 
and posterior portions of the trunk. Combine the 
separate evaluations under § 4.25. Qualifying scars are 
scars that are nonlinear, superficial, and are not 
located on the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7802 (2009)

780
4
Scar(s), unstable or painful:
Ratin
g
 
Five or more scars that are unstable or painful
30
 
Three or four scars that are unstable or painful
20
 
One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar. 
 
 
Note (2): If one or more scars are both unstable 
and painful, add 10 percent to the evaluation that 
is based on the total number of unstable or painful 
scars. 

 
Note (3): Scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an 
evaluation under this diagnostic code, when 
applicable. 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2009)

780
5
Scars, other (including linear scars) and other effects 
of scars evaluated under diagnostic codes 7800, 7801, 
7802, and 7804:
 
Evaluate any disabling effect(s) not considered in a 
rating provided under diagnostic codes 7800-04 under an 
appropriate diagnostic code.
38 C.F.R. § 4.118, Diagnostic Code 7805 (2009)

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Historically, the Veteran's STRs show that in September 1944, 
he sustained multiple shrapnel wounds, including a 
penetrating wound to the right posterior chest.  A September 
1946 rating decision granted service connection for SFW of 
the right thigh and chest, rated 10 percent disabling.  A May 
1966 rating decision recharacterized the disability as 
residuals of SFW of the chest with retained foreign body, 
rated 10 percent disabling under Diagnostic Code 7804.  (The 
Veteran has also been awarded service connection for: mild 
chest wall strain involving Muscle Group XXI, rated 0 percent 
disabling under Diagnostic Code 5321; and residuals of 
shrapnel wound of the right posterior chest, rated 10 percent 
disabling under Diagnostic Code 5301.  However, these 
disabilities are not the subject of the appeal considered 
herein.)

In June 2003, the Veteran submitted a claim for increased 
rating.

An October 2003 VA examination report notes findings of a 
six-inch scar over the right intrascapular region.  The scar 
was mobile, and mildly tender and painful to touch.  There 
was no keloid formation and the scar was not adherent to 
deeper tissue.

An April 2008 VA examination report notes that the Veteran's 
scar measured six inches long by 1/4 inch wide.  There was pain 
and tenderness, but no adherence to underlying tissue.  The 
texture was smooth and the scar was stable.  The scar was no 
elevated or depressed.  It was superficial, not deep.  There 
was no inflammation, edema, or keloid formation.  There was 
no induration, inflexibility, or limitation of motion 
secondary to the scar. 

An October 2008 VA examination report notes that the scar 
measured 16.5 centimeters in length and .25 centimeters in 
width.  It was flat, not tender, not fixed to underlying 
structures and well healed.  It was slightly hyperpigmented.  
Breathing was normal; the Veteran was capable of deep 
breathing without any difficulty.  The scar did not interfere 
with any shoulder motion.

A close review of the record reveals no distinct period 
during which the criteria for a higher rating were met.  See 
Hart, supra.  Objective examination confirmed that during the 
period of this appeal, the Veteran has had a stable, 
superficial chest scar measured no more than six square 
inches, was mildly tender to palpation, and caused no 
limitation of motion of the affected part.  Based on these 
findings, a 10 percent evaluation is warranted under 
Diagnostic Code 7804 for this disability.  The medical 
evidence does not reflect the existence of any associated 
scar of a size or that involves any symptoms or pertinent 
characteristics so as to warrant the assignment of an 
evaluation in excess of 10 percent under any other pertinent 
provision of section 4.118.  Specifically, the scar has not 
been noted to be deep or cause limited motion.  See 
Diagnostic Code 7801.  The scar does not consist of an area 
of 929 sq. cm. or greater.  See Diagnostic Code 7802.  
Additionally, the scar has not been found to be unstable or 
cause a limitation of motion; thus Diagnostic Codes 7803 and 
7805 are not applicable.

Finally, the Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  In 
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.  

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate.  In this case, the Board finds there 
is no evidence of any unusual or exceptional circumstances, 
such as marked interference with employment or frequent 
periods of hospitalization related to his scar that would 
take the Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating during the appeal 
period.  The Veteran's impairment is contemplated by the 
schedular rating assigned. 


ORDER

Entitlement to service connection for a right hand disorder, 
claimed as hand tremors, is denied. 

Entitlement to service connection for a disability manifested 
by fatigue is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a SFW of the right posterior chest is denied.


REMAND

Regarding the claim of service connection for arthritis of 
the neck and back, the Veteran contends that such disability 
is due to his service.  In the alternative, he claims that it 
is due to his service-connected SFW of the right chest and/or 
residuals of shrapnel wound of the right posterior chest 
and/or right chest wall strain.  The medical evidence of 
record shows that he has objective findings of cervical and 
lumbar spine arthritis.  See, e.g, a May 2000 letter from Dr. 
JWS and a June 2003 VA outpatient treatment record.  Service 
connection may be granted for disability which is proximately 
due to or the result of service-connected disability.  38 
C.F.R. § 3.310(a).  Furthermore, service connection may be 
established on a secondary basis for a disability which is 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the 
Veteran may only be compensated for the degree of disability 
over and above the degree existing prior to the aggravation.  
Id. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The Veteran 
has not been scheduled for a VA examination to determine 
whether he has arthritis of the cervical spine and lumbar 
spine that was caused or aggravated (in light of Allen, 
supra) by his service-connected right chest disabilities.  A 
VA examination to address this medical question is necessary.  
See 38 U.S.C.A. § 5103A.  A revised version of 38 C.F.R. § 
3.310 became effective October 10, 2006.  The revised version 
essentially provides that VA will not concede aggravation of 
a non service-connected disease or injury by a service-
connected disease or injury unless the baseline level of 
severity is established by medical evidence.  The regulation 
further sets out the procedure for determining the extent of 
any aggravation.  Attention of the RO and the VA examiner is 
directed to these changes (and to Allen) so that the report 
of the VA examination directed by the Board includes the 
necessary information.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers who treated the 
Veteran for arthritis of the neck and 
back.  After the Veteran has signed the 
appropriate releases, all outstanding 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be afforded a VA 
orthopedic examination to determine 
whether he currently has arthritis of the 
cervical spine and lumbar spine that was 
incurred in service or is related to 
(caused or aggravated by) his service-
connected right chest disabilities.  His 
file must be reviewed by the physician in 
conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in  
the report of the physician.  

Based on review of the Veteran's 
pertinent medical history, examination of 
the Veteran, and with consideration of 
sound medical principles, the physician 
should provide the following opinions: 

(a) Is it at least as likely as not (50 
percent or better probability) that any 
currently diagnosed arthritis of the 
cervical spine and arthritis of the 
lumbar spine was incurred in service? 
(b) Is it at least as likely as not (50 
percent or better probability) that any 
currently diagnosed arthritis of the 
cervical spine and arthritis of the 
lumbar spine was caused or aggravated 
(i.e., chronically worsened) by his 
service-connected right chest 
disabilities?
(c) If it is determined that such 
disability was not caused, but was 
aggravated by, the Veteran's right chest 
disabilities, the examiner should 
identify the baseline level of severity 
of the arthritis prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the 
increase in severity of the arthritis is 
due to natural progress, the physician 
should identify the degree of increase in 
severity due to natural progression.  The 
physician must explain the rationale for 
all opinions expressed.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Thereafter, readjudicate the claim of 
service connection for arthritis of the 
cervical spine and lumbar spine.  The 
provisions of 38 C.F.R. § 3.310(b) 
(effective October 10, 2006) should be 
applied, if pertinent.  If the claim 
remains denied, issue an appropriate SSOC 
and afford the Veteran and his 
representative the appropriate 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


